1    JUSTIN KIRK TABAYOYON, S.B.N. 288957
     LAW OFFICES OF JUSTIN KIRK TABAYOYON
2    1000 North Texas Street, Suite A
     Fairfield, CA 94533
3    Telephone: (707) 726-6009
     Facsimile: (925) 826-3504
4    justin@tabayoyonlaw.com
5
6    Attorney for Plaintiff CHRISTIAN REYES
7
8                                           UNITED STATES DISTRICT COURT
9                                          EASTERN DISTRICT OF CALIFORNIA

10
     CHRISTIAN REYES,                                                Case No.: 2:18-CV-00883-JAM-DB
11
            Plaintiff,
12                                                                   STIPULATION AND ORDER TO MODIFY
     vs.                                                             STATUS (Pre-Trial Scheduling) ORDER
13
     CITY OF FAIRFIELD, a municipal entity,
                                                                     HONORABLE JOHN A. MENDEZ
14   ROBERT MURRAY, an individual, and
     DOES 1 through 10, inclusive,
15
            Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         1
     STIPULATION TO MODIFY STATUS (Pre-Trial Scheduling) ORDER
     Reyes v. City of Fairfield, et al. Case No.: 2:18-CV-00883-JAM-DB
1             Plaintiff Christian Reyes acting by and through his attorney of record, and Defendants
2    City of Fairfield and Robert Murray acting by and through their attorneys of record, have met
3    and conferred regarding the Status (pre-trial scheduling) Order filed September 6, 2018
4    (Document 24). The parties stipulate to and respectfully request the following modifications to
5    the Status (pre-trial scheduling) Order:
6        1. All discovery shall be completed by September 20, 2019.
7        2. The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by
8             August 2, 2019. Supplemental disclosure and disclosure of any rebuttal experts under
9             Fed. R. Civ. P. 26(a)(2)(c) shall be made by August 16, 2019.
10       3. All dispositive motions shall be filed by October 22, 2019. Hearings on such motions
11            shall be on November 19, 2019.
12       4. The parties shall file with the court a joint pre-trial statement no later than January 10,
13            2020.
14       5. The final pre-trial conference is set for January 17, 2020 at 10:00 a.m.
15       6. Jury trial in this matter is set for March 2, 2020 at 9:00 a.m.
16
17   Dated: 03/04/2019                              ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
18
                                                    By:       /s/ Kevin Allen (03/04/2019)
19                                                            Kevin Allen
                                                              Attorney for Defendants
20
21
     Dated: 03/04/2019                              LAW OFFICES OF JUSTIN KIRK TABAYOYON
22
23                                                  By:       /s/ Justin Kirk Tabayoyon_________________
24                                                            Justin Kirk Tabayoyon
                                                              Attorney of Plaintiffs
25
26
27
28
                                                                         2
     STIPULATION TO MODIFY STATUS (Pre-Trial Scheduling) ORDER
     Reyes v. City of Fairfield, et al. Case No.: 2:18-CV-00883-JAM-DB
1
                                       ELECTRONIC CASE FILING ATTESTATION
2
              I, Justin Kirk Tabayoyon, am the ECF user whose identification and password are being
3
     used to file the foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby that
4
     concurrence in the filing of these documents has been obtained from each of its Signatories.
5
6    Dated: 03/04/2019                              By:       /s/ Justin Kirk Tabayoyon_________________
7                                                             Justin Kirk Tabayoyon

8
9                                                                 ORDER
10
              Good cause appearing the Stipulation is SO ORDERED.
11
12   Dated: 3/4/2019                                          /s/ John A. Mendez________________
13                                                            JUDGE JOHN A. MENDEZ

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         3
     STIPULATION TO MODIFY STATUS (Pre-Trial Scheduling) ORDER
     Reyes v. City of Fairfield, et al. Case No.: 2:18-CV-00883-JAM-DB
